Citation Nr: 0004509
Decision Date: 02/22/00	Archive Date: 09/08/00

Citation Nr: 0004509	
Decision Date: 02/22/00    Archive Date: 02/28/00

DOCKET NO.  94-11 869	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether the 50 percent evaluation for posttraumatic stress 
disorder (PTSD) was properly reduced to 30 percent.


REPRESENTATION


Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Suzanne Wright, Associate Counsel 


INTRODUCTION

The veteran had active service from January 1969 to September 
1971.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from A February 1990 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio, which reduced the evaluation for the veteran's service-
connected PTSD from 50 to 30 percent, effective from May 1, 
1990.  Several subsequent RO decisions granted temporary 
total ratings for PTSD under the provisions of 38 C.F.R. 
§ 4.29 (1999) and, in a decision entered in February 1996, 
the RO increased the rating for PTSD to 70 percent, effective 
from March 1, 1995, and granted a total (100 percent) 
compensation rating based on individual unemployability.

In a decision entered on May 17, 1999, the Board found that 
the RO's 1990 decision reducing the rating of the veteran's 
PTSD from 50 to 30 percent was void ab initio, thereby 
restoring the 50 percent rating for the period May 1, 1990 
through February 1995.      

                  
                                            ORDER TO VACATE

As noted above, in May 1999, the Board issued a decision that 
the RO's 1990 decision reducing the rating of the veteran's 
PTSD from 50 to 30 percent was void ab initio, thereby 
restoring the 50 percent rating for the period May 1, 1990, 
through February 1995.  After that decision was issued, in 
June 1999, the Board discovered some additional 
correspondence from the veteran that the Board had 
constructive possession of at the time of the May 17, 1999 
decision, although that correspondence was not associated 
with the veteran's claims file at that time, and was 
consequently not considered when the Board's May 17, 1999 
decision was issued.  That correspondence consisted of a 
statement from the veteran, received by the RO in February 
1999, withdrawing his appeal.  Thus, prior to the 
promulgation of a decision in the appeal, the Board received 
notification from the appellant that a withdrawal of this 
appeal was requested, and the criteria for withdrawal of a 
Substantive Appeal by the appellant had been met.  38 
U.S.C.A. § 7105(b)(2), (d)(5) (West 1991); 38 C.F.R. §§ 
20.202, 20.204(b), (c) (1999).  

In view of the foregoing, the Board's May 17, 1999 decision 
is hereby vacated.  See 38 C.F.R. 20.904 (1999).  




		
R. F. WILLIAMS
	Member, Board of Veterans' Appeals


 





Citation Nr: 9913369	
Decision Date: 05/17/99    Archive Date: 05/26/99

DOCKET NO.  94-11 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether the 50 percent evaluation for post-traumatic stress 
disorder (PTSD) was properly reduced to 30 percent.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Howard M. Scott, Associate Counsel


INTRODUCTION

The veteran had active service from January 1969 to September 
1971.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 1990 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which reduced the evaluation for PTSD from 
30 to 50 percent.  

During the course of this appeal, the veteran has changed his 
residence on numerous occasions, most recently to Broseley, 
Missouri.  The claims folder has been transferred to the 
jurisdiction of the RO in St. Louis, Missouri.  


FINDINGS OF FACT

The provisions of 38 C.F.R. § 3.344 were not considered and 
applied at the time of the 1990 RO rating action reducing the 
disability evaluation for the veteran's service-connected 
PTSD from 50 percent to 30 percent, effective May 1, 1990; 
that decision is, therefore, void ab initio as not in 
accordance with the law.  


CONCLUSION OF LAW

The reduction of the evaluation for PTSD, from 50 to 30 
percent, was void ab initio, and restoration of the 50 
percent evaluation is warranted for the period from May 1, 
1990 through February 1995.  38 C.F.R. § 3.344 (1998): 
Kitchens v. Brown, 7 Vet. App. 320 (1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim is "well grounded" within the meaning of 38 U.S.C.A. § 
5107(a) (West 1991).  See Murphy v. Derwinski 1 Vet. App. 78, 
81 (1990); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
That is, the Board finds that the veteran has presented a 
claim which is not
implausible when his contentions and the evidence of record 
are viewed in the light most favorable to that claim.  The 
Board is also satisfied that all relevant facts have been 
properly and sufficiently developed.

Service connection for PTSD was granted by the RO in January 
1985.  A 50 percent evaluation was assigned, effective August 
1984.  This decision was based, in part, on an October 1984 
VA psychiatric examination report that noted that the veteran 
had recurrent intrusive nightmares and flashbacks, with 
markedly diminished interest in any activities, and that he 
was "very detached from people and has tremendous trouble 
forming relationships or expressing himself."  The veteran 
had auditory hallucinations, persecutory and paranoid 
feelings, and delusions of reference.  He also had some 
suicidal ideation, with a number of attempts in the past, and 
strong homicidal feelings.  

A rating decision dated in May 1985 assigned a temporary 
total (100 percent) evaluation for PTSD, under 38 C.F.R. 
§ 4.29, from March to the end of April 1985, due to 
hospitalization in excess of 21 days for service-connected 
PTSD.  The 50 percent evaluation was resumed from the 
beginning of May 1985.  

The veteran was given a VA psychiatric examination in January 
1990.  The RO, in February 1990, determined that the VA 
examination report "indicates that the veteran's condition 
has improved," and proposed reducing the evaluation for PTSD 
from 50 to 30 percent, effective May 1990.  The RO notified 
the veteran of the proposed reduction in February 1990, and 
of his rights to a predetermination hearing and to submit 
additional evidence.  VA psychiatric treatment records from 
January to April 1990 were received in April 1990.  In May 
1990, the RO notified the veteran that the evaluation for 
PTSD had been reduced from 50 to 30 percent, effective May 
1990.  The RO did not specify whether the treatment records 
from January to April 1990 had been considered in its 
decision.

38 C.F.R. § 3.344(c) provides that, if a rating has been in 
effect for 5 years or more, the provisions of 38 C.F.R. § 
3.344(a) must be complied with in any rating reduction.  The 
latter provision requires that there be material improvement 
in the disability before there is any rating reduction.  See 
Peyton v. Derwinski, 1 Vet. App. 282, 286-87 (1992).  The 50 
percent evaluation for the veteran's PTSD had been in effect 
since May 1, 1985, and reduction of the rating from 50 
percent to 30 percent was effectuated ultimately on May 1, 
1990.  The duration of the rating is measured from the 
effective date assigned until the effective date of the 
actual reduction.  As such, the pertinent matter at issue is 
whether material improvement in the veteran's disability was 
demonstrated in order to warrant a reduction in such 
compensation benefits.  See Kitchens v. Brown, 7 Vet. App. 
320 (1995); Brown v. Brown, 5 Vet. App. 413 (1993).

VA regulations provide that, where reduction in evaluation of 
a service-connected disability is considered warranted, and 
the lower evaluation would result in a reduction or 
discontinuance of compensation payments currently being made, 
a rating proposing the reduction or discontinuance is to be 
prepared, setting forth all material facts and reasons. 38 
C.F.R. § 3.105(e) (1998).  The Board notes that this was done 
in the instant case.  In February 1990, the RO proposed the 
reduction in the veteran's 50 percent disability evaluation 
for PTSD, and he was properly notified of the proposed 
action.

Furthermore, the regulations provide that the veteran is to 
be notified of the contemplated action (reduction or 
discontinuance), given detailed reasons therefor, and given 
60 days for the presentation of additional evidence to show 
that compensation payments should be continued at their 
present level.  The veteran is also to be informed that he 
may request a predetermination hearing, provided that the 
request is received by the VA within 30 days from the date of 
the notice.  If additional evidence is not received within 
the 60 day period and no hearing is requested, final rating 
action will be taken and the award will be reduced or 
discontinued effective the last day of the month in which a 
60-day period from the date of notice to the veteran expires.  
38 C.F.R. § 3.105(e),(h) (1998).

In the instant case, the Board finds that the RO furnished 
the veteran appropriate notice of the proposed rating 
reduction for his PTSD in February 1990.  Moreover, the 
veteran subsequently submitted a statement indicating his 
disagreement with the proposed rating reduction, and his 
statement was considered by the RO.  The veteran did not 
request a predetermination hearing. The proposed reduction 
was effectuated in a May 1990 rating decision, effective May 
1, 1990.  Therefore, the Board finds that the RO's reduction 
of the evaluation of the veteran's PTSD was procedurally in 
accordance with the provisions of 38 C.F.R. § 3.105.

Rating agencies will handle cases affected by change of 
medical findings or diagnosis, so as to produce the greatest 
degree of stability of disability evaluations consistent with 
the laws and VA regulations governing disability compensation 
and pension.  It is essential that the entire record of 
examinations and the recent examination is full and complete, 
including all special examinations indicated as a result of 
general examination and the entire case history.  
Examinations less full and complete than those on which 
payments were authorized or continued will not be used as a 
basis of reduction.  Ratings on account of diseases subject 
to temporary or episodic improvement, e.g., manic depressive 
or other psychotic reaction, epilepsy, bronchial asthma, 
gastric or duodenal ulcer, many skin diseases, etc., will not 
be reduced on any one examination, except in those instances 
where all the evidence of record clearly warrants the 
conclusion that sustained improvement has been demonstrated.  
Moreover, though material improvement in the physical or 
mental condition is clearly reflected, the rating agency will 
consider whether the evidence makes it reasonably certain 
that the improvement will be maintained under the ordinary 
conditions of life.  38 C.F.R. § 3.344(a); Kitchens, supra; 
Brown, supra.

The provisions above apply to ratings which have continued 
for long periods at the same level (5 years or more).  They 
do not apply to disabilities which have not become stabilized 
and are likely to improve.  Re-examinations disclosing 
improvement, physical or mental, in these disabilities will 
warrant reduction in rating.  38 C.F.R. § 3.344(c).

The Board has reviewed the record and finds that the 
reduction in rating from 50 percent to 30 percent was legally 
improper.  There is nothing in the evidence of record to show 
that the RO considered the provisions of 38 C.F.R. § 
3.344(a),(c) when it reduced the veteran's evaluation in May 
1990.  Leaving aside the question of whether the clinical 
evidence of record at the time of the RO's 1990 rating 
decision clearly failed to indicate material improvement in 
the veteran's disability, including improvement under the 
ordinary conditions of life such as working or actively 
seeking work, the Board notes that the RO failed to address 
the question of material improvement.  Failure to consider 
and apply the provisions of 38 C.F.R. § 3.344, if applicable, 
renders a rating decision void ab initio.  Dofflemyer v. 
Derwinski, 2 Vet. App. 277, 282 (1992); see also Kitchens and 
Brown, supra.

The Board parenthetically notes that VA treatment records 
from January to April 1990 do not clearly warrant the 
conclusion that sustained improvement in PTSD had been 
demonstrated at the time of the May 1990 rating decision that 
reduced the evaluation for PTSD.  A February 1990 entry noted 
"exacerbation of PTSD and increased anxiety."  A March 1990 
entry noted "it does not appear that [the veteran] can 
effectively return to any employment at this time due to his 
problems dealing with people, PTSD symptoms, emotional 
irritability and potential for violence."  Another entry 
later that same month stated "the clinical record and 
current observation supports the evidence for severe PTSD."  
While obviously not of record at the time of the rating 
reduction decision, it is also interesting to note that 
rating decisions dated in January 1991, September 1991, and 
September 1992 granted additional temporary total (100 
percent) evaluations under 38 C.F.R. § 4.29, effective from 
August to December 1990, from June to September 1991, and 
from February to April 1992, for hospitalization due to PTSD, 
and a rating decision dated in January 1996 increased the 
evaluation for PTSD from 30 to 70 percent, effective March 
1995.  In any event, as the RO failed to apply 38 C.F.R. § 
3.344 in its reduction of the veteran's disability evaluation 
for PTSD from 50 percent to 30 percent, the Board finds that 
the May 1990 rating decision is void ab initio as not in 
accordance with the law, and thus the Board has no legal 
option but to restore the 50 percent schedular rating.  38 
U.S.C.A. § 1155; 38 C.F.R. § 3.344(a), (c).

 



ORDER

The reduction of rating for the veteran's PTSD from 50 
percent to 30 percent in May 1990 was legally improper.


                                                REMAND

In a statement received by the RO in June 1990, the veteran 
asserted that, aside from the claim that the rating reduction 
to 30 percent for his PTSD was improper, his PTSD was more 
disabling than 50 percent.  As noted in the above decision, 
the veteran was granted several temporary total ratings for 
his PTSD in recent years, including from January 6, 1995 
through February 1995, and, in a rating decision in January 
1996, the RO increased the rating to 70 percent, effective 
from March 1, 1995.  The same RO decision granted a total 
compensation rating based on individual unemployability, also 
effective from March 1, 1995.  Under these circumstances and 
in light of the Board's decision, the issue that remains is 
entitlement to a rating in excess of 50 percent for PTSD, 
from May 1, 1990 through February 1995, and to a rating in 
excess of 70 percent thereafter.  The RO must adjudicate the 
remaining issue.




		
	R. F. WILLIAMS 
	Member, Board of Veterans' Appeals



 

